DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed March 16, 2021.  Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 11, 16-19, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mandelli (U.S. Patent Application Publication 2016/0037070).
Regarding claims 1-4, 10, 11, 16-19, Mandelli discloses (Figs. 4 and 12) an optical sensing device (computing device; [0252]), comprising: a photoelectric sensor (2, 3, 4 or 5), configured to convert an optical signal obtained by a photosensitive unit of the photoelectric sensor into an electrical signal; and an image sensor (1), configured to convert an optical signal obtained by a photosensitive unit of the image sensor into image data; wherein the image sensor and the photoelectric sensor are physically integrated, and the photosensitive unit of the image sensor and the photosensitive unit of the photoelectric sensor are configured to sense light in an imaging area of an identical lens (image circle of lens); a light source (111; [0137]) physically integrated (located on same device) with the image sensor and the photoelectric sensor, wherein the sensors are configured to sense light reflected back by an object after the light source emits the light ([0126], [0130]), are independent from each other and are not .
Claim(s) 1-4, 10, 16, 19, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (U.S. Patent Application Publication 2010/0314543).
Regarding claims 1-4, 10, 16, 19, Lee et al. disclose (Figs.) an optical sensing device, comprising: a photoelectric sensor (170), configured to convert an optical signal obtained by a photosensitive unit of the photoelectric sensor into an electrical signal; and an image sensor (160), configured to convert an optical signal obtained by a photosensitive unit of the image sensor into image data; wherein the image sensor and the photoelectric sensor are physically integrated, and the photosensitive unit of the image sensor and the photosensitive unit of the photoelectric sensor are configured to sense light in an imaging area of an identical lens (140); a light source (110) physically integrated (image sensor 100 includes a light source; claim 1; “Image sensor… comprising: a light source”) with the image sensor and the photoelectric sensor, wherein the sensors are configured to sense light reflected back by an object after the light source emits the light ([0126], [0130]), are independent from each other and are not reused..  Lee et al. also disclose (claim 1) an IR image sensor; a processor is inherent; an IR filter (150) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandelli.
Regarding claim 20, Mandelli discloses the claimed invention as set forth above.  Mandelli does not specifically disclose a natural light filter.  However, natural light filters are well known in the art.  It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the invention to provide a natural light filter in the apparatus of Mandelli to obtain a specific response as desired, known and predictable.
Regarding claims 5-9, 13-15, Mandelli discloses the claimed invention as set forth above.  Mandelli also discloses ([0052]) the proximity sensor and the image sensor are integrated on a wafer level.  Mandelli does not specifically disclose how the light source is integrated and package or device level integrated as claimed.  However, wafer level, package level and device level integration is well known.  Furthermore, choosing which level of integration is a matter of design choice and would require only routine skill in the art.  It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the invention to choose an appropriate level of integration in the apparatus of Mandelli to obtain a desired result (more modular or more compact) as known and predictable.
Claims 5-9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.
Regarding claims 5-9, 13-15, Lee et al. disclose the claimed invention as set forth above.  Lee et al. also disclose (Figs.) the proximity sensor and the image sensor are integrated on a wafer level.  Lee et al. do not specifically disclose how the light source is integrated and package or device level integrated as claimed.  However, wafer level, package level and device level integration is well known.  Furthermore, choosing which level of integration is a matter of design choice and would require only routine skill in the art.  It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the invention to choose an appropriate level of integration in the apparatus of Lee et al. to obtain a desired result (more modular or more compact) as known and predictable.
Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.
Applicant asserts the prior art does not disclose the light source physically integrated with the image sensor and the photoelectric sensor.  Examiner disagrees.  The previous office action rejected claim 4 over the prior art as disclosing physical integration.  It is the Examiner’s position that the light source of Mandelli is “physically integrated” with the image sensor and photoelectric sensor because they are all “physically” located (brought together) on the same computing device (see Fig. 12).  Regarding Lee, the light source is “physically integrated” because Lee refers to the image sensor 100 including a light source 110.  Thus, Applicant’s remarks are not persuasive this rejection is proper.
Applicant also asserts that circuit level integration and package level integration is not design choice, and is not disclosed by existing technology.  Examiner disagrees.  Applicant is directed to the prior art cited below that demonstrates that circuit level integration and package level integration of an image sensor and a light source are conventional and notoriously well known.  In combination with Mandelli or Lee, the claimed invention of an image sensor, a light sensor and light source integrated as claimed are taught.  Thus, Applicant’s remarks are not persuasive and this final rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toa et al. (U.S. Patent Application Publication 2014/0110485) disclose ([0010]; Figs.) a circuit level integration of an image sensor and a light source.
Moyer et al. (U.S. Patent Application Publication 2005/0186710) disclose (claim 1; Figs.) a package level integration of an image sensor and a light source.
Oganesian et al. (U.S. Patent Application Publication 2015/0054001) disclose ([0028]; Figs.) a package level integration of an image sensor and a light source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THANH LUU/Primary Examiner, Art Unit 2878